Title: To John Adams from Richard Peters, 6 February 1801
From: Peters, Richard
To: Adams, John



Dear Sir
Philada. Feby 6. 1801

Understanding that the Judiciary Bill is likely to pass the Senate as it came up from the House of Representatives I beg to mention to you, without any formal Application in any official Capacity, the 25th. Section of that Law. It is in the Opinion of every legal Character here a most flagrant Violation of the Constitution; & must have been overlooked in this Point of View by the Gentlemen who brought it forward. For I am sure they intended only to remedy some Defect in the Administration of Justice in some District, which had better be left as it is, than remedied in this Way. You will percieve that it puts the inferior Court completely in the Power of the Appellate Court, who are appointed the Judges of Inability. Evidence must be given to their Satisfaction. What this might effect in political or other Feuds cannot be now seen. It takes from the District Judge the Trial by Jury. It degrades him. It takes from the Executive, the Appointment of a Judge; & puts it in the Power of a Court to appoint one of their Number, to act in a Court to which he was not appointed. It is an Interference of legislative Power with Judiciary Duty. I think you have only to look at this subject to be convinced of its Impropriety. I have never troubled you before on any such Subject & I pray your Excuse—Mrs Peters joins in respectful Compliments to you& Mrs Adams with / Sincerely your very obedt Sevt


Richard PetersI hope my Information as to the Law passing without Amendment may be incorrect.